Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/28/2022 has been entered.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Drawings
The drawings were received on 06/22/2021.  These drawings are entered.
Claim Objections
Claims 2-3 and 27 are objected to because of the following informalities: 
Claim 2 recites the limitation “a first conductive structure" in line 2.  There is insufficient antecedent basis for this limitation in the claim because it is unclear whether “a first conductive structure” relates back to “a first conductive structure” in claim 1, line 18.
a first conductive structure” will be treated as if it were “the first conductive structure.”
Claim 3 recites the limitation “a second conductive structure" in line 2.  There is insufficient antecedent basis for this limitation in the claim because it is unclear whether “a second conductive structure” relates back to “a second conductive structure” in claim 1, line 20.
For purpose of compact prosecution, “a second conductive structure” will be treated as if it were “the second conductive structure.”
Claim 27 recites the limitation “the insulating layer" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim because it is unclear whether “the insulating layer” relates back to “a first insulating layer” in claim 21, line 14.
For purpose of compact prosecution, “the insulating layer” will be treated as if it were “the first the insulating layer.”
Allowable Subject Matter
Claims 8-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of the claim is the inclusion of the limitation “a sixth molding layer surrounding the fifth chip structure and over the fourth chip structure and the fifth molding layer; and
a seventh molding layer surrounding the fifth molding layer and the sixth molding layer and over the third chip structure, the third molding layer, and the fourth molding layer” as recited in independent claim 8, in all of the claims which is not found in the prior art references.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. 2018/0138083 A1, hereinafter refer to Kim).
Regarding Claim 1: Kim discloses a chip package structure (see Kim, Fig.23 as shown below and ¶ [0002]), comprising: 

    PNG
    media_image1.png
    528
    1137
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    758
    1051
    media_image2.png
    Greyscale

a wiring structure (140/150) (see Kim, Fig.23 as shown above); 
a first chip structure (121) over the wiring structure (140/150) (see Kim, Fig.23 as shown above); 
a first molding layer surrounding the first chip structure (121) (note: the separable portion of molding layer 130/111a equivalent to the claimed integral first molding layer because making integral first molding layer not sufficient by itself to patentably distinguish over an otherwise old device unless there are new or unexpected results) (see Kim, Fig.23 as shown above);  
a second chip structure (122/123) over the first chip structure (121) and the first molding layer (see Kim, Fig.23 as shown above); 
122/123) and over the first chip structure (121) and the first molding layer (see Kim, Fig.23 as shown above); 
a third chip structure (124/125) over the second chip structure (122/123) and the second molding layer (see Kim, Fig.23 as shown above); 
a third molding layer surrounding the third chip structure (124/125) and over the second chip structure (122/123) and the second molding layer, wherein a first sidewall of the second molding layer and a second sidewall of the third molding layer are substantially coplanar (note: the integral molding layer 130 equivalent to the claimed separable third molding layer and second molding layer because making separable third molding layer and second molding layer not sufficient by itself to patentably distinguish over an otherwise old device unless there are new or unexpected results)see Kim, Fig.23 as shown above); 
a fourth molding layer surrounding the second molding layer and the third molding layer (see Kim, Fig.23 as shown above);  
an insulating layer (180a and a potion of molding layer 130/111a) between the first molding layer and the fourth molding layer, wherein a third sidewall of the first molding layer, a fourth sidewall of the fourth molding layer, and a fifth sidewall of the insulating layer are aligned with each other, and a boundary between the first molding layer and the insulating layer extends away from the first chip structure and ends at the third sidewall of the first molding layer (note: the separable portion of molding layer 130/111a and 180a equivalent to the claimed integral insulating layer because making integral insulating layer not sufficient by itself to patentably distinguish over an otherwise old device unless there are new or unexpected results) (see Kim, Fig.23 as shown above); 
a first conductive structure (122v/123v) passing through the first molding layer and the insulating layer and connected to the wiring structure (140/150) (see Kim, Fig.23 as shown above); and 
a second conductive structure (110) passing through the fourth molding layer and connected to the first conductive structure, wherein a first top surface of the second conductive structure is higher than a second top surface of the third chip structure (124/125) and a third top surface of the third molding layer (see Kim, Fig.23 as shown above).  
Regarding Claim 2: Kim discloses a chip package structure as set forth in claim 1 as above. Kim further teaches wherein a first conductive structure (124v/125v) passing through the second molding layer and connected to the third chip structure (124/125) (see Kim, Fig.23 as shown above).  
Regarding Claim 3: Kim discloses a chip package structure as set forth in claim 2 as above. Kim further teaches wherein a second conductive structure (110) passing through the first molding layer and connected to the first conductive structure (124v/125v) and the wiring structure (140/150) (see Kim, Fig.23 as shown above).
Regarding Claim 4: Kim discloses a chip package structure as set forth in claim 3 as above. Kim further teaches wherein a third conductive structure (122v/123v) passing through the first molding layer and connected to the second chip structure (122/123) and the wiring structure (140/150
Regarding Claim 5: Kim discloses a chip package structure as set forth in claim 1 as above. Kim further teaches wherein the insulating layer is further between the first chip structure (121) and the second chip structure (122/123), between the first molding layer and the second chip structure (122/123), and between the first molding layer and the second molding layer (see Kim, Fig.23 as shown above).  
Regarding Claim 27: Kim discloses a chip package structure as set forth in claim 1 as above. Kim further teaches wherein the boundary between the first molding layer and the insulating layer ends at the fifth sidewall of the insulating layer (see Kim, Fig.23 as shown above). 
Claims 21-26 and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. 2018/0138083 A1, hereinafter refer to Kim) in view of Yu et al. (U.S. 2018/0053746 A1, hereinafter refer to Yu).
Regarding Claim 21: Kim discloses a chip package structure (see Kim, Fig.23 as shown above and ¶ [0002]), comprising: 

    PNG
    media_image3.png
    756
    1062
    media_image3.png
    Greyscale

a first chip structure (121) having a first sidewall and a second sidewall opposite to the first sidewall (see Kim, Fig.23 as shown above); 
a second chip structure (122) stacked over the first chip structure (121), wherein the second chip structure (122) has a third sidewall and a fourth sidewall opposite to the third sidewall, the second chip structure (122) extends across the first sidewall of the first chip structure (121) without extending across the second sidewall of the first chip structure (121) (see Kim, Fig.23 as shown above); 
a third chip structure (124) stacked over the second chip structure (122), wherein the third chip structure (124) extends across the third sidewall of the second chip structure (122) without extending across the fourth sidewall of the second chip structure (122) (see Kim, Fig.23 as shown above); 
note: the separable portion of molding layer 130/111a equivalent to the claimed integral first protective layer because making integral first protective layer not sufficient by itself to patentably distinguish over an otherwise old device unless there are new or unexpected results) laterally surrounding the first chip structure (121) (see Kim, Fig.23 as shown above); 
a second protective layer laterally surrounding the second chip structure (122) and the third chip structure (123) (see Kim, Fig.23 as shown above); 
Reply to Office Action of October 28, 2021a first insulating layer (180a and a portion of molding layer 130/111a) partially between the first protective layer and the second protective layer, wherein a fifth sidewall of the first protective layer, a sixth sidewall of the second protective layer, and a seventh sidewall of the first insulating layer are aligned with each other, and a boundary between the first protective layer and the first insulating layer extends across the third sidewall of the second chip structure (122) and ends at the fifth sidewall of the first protective layer (note: the separable portion of molding layer 180a/130/111a equivalent to the claimed integral first insulating layer because making integral first insulating layer not sufficient by itself to patentably distinguish over an otherwise old device unless there are new or unexpected results) (see Kim, Fig.23 as shown above), 
a second insulating layer (a portion of molding layer 130) over a first top surface of the third chip structure (124) and a second top surface of the second protective layer (see Kim, Fig.23 as shown above); and 
a first conductive structure (110) penetrating through the second protective layer and extending into the second insulating layer (see Kim, Fig.23 as shown above). 
a first conductive structure penetrating through the second protective layer and the second insulating layer.
Before effective filing date of the claimed invention the disclosed first conductive structure was known to penetrate through the second protective layer and the second insulating layer in order to electrically connect the first a multi-stacked (MUST) semiconductor package with the second another package.
For support see Yu, which teaches wherein a first conductive structure (349/329/430) penetrating through the second protective layer (a portion of molding layer 328/348) and the second insulating layer (313 and molding layer 417 between chip 321 and 410) (see Yu, Fig.19).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Kim and Yu to enable first conductive structure to penetrate through the second insulating layer as taught by Yu in order to electrically connect the first a multi-stacked (MUST) semiconductor package with the second another package (see Yu, Fig.19).
Regarding Claim 22: Kim as modified teaches a chip package structure as set forth in claim 21 as above. The combination of Kim and Yu further teaches wherein a third protective layer laterally surrounding the second chip structure (122), wherein the second protective layer laterally surrounds the third protective layer (see Kim, Fig.23 as shown above).  
Regarding Claim 23: Kim as modified teaches a chip package structure as set forth in claim 22 as above. The combination of Kim and Yu further teaches wherein a fourth protective layer laterally surrounding the third chip structure (124), wherein the 
Regarding Claim 24: Kim as modified teaches a chip package structure as set forth in claim 23 as above. The combination of Kim and Yu further teaches wherein edges of the third protective layer and the fourth protective layer are substantially aligned with each other (see Kim, Fig.23 as shown above).  
Regarding Claim 25: Kim as modified teaches a chip package structure as set forth in claim 22 as above. The combination of Kim and Yu further teaches wherein a second conductive structure (122v) penetrating through the first protective layer and electrically connected to the second chip structure (122) (see Kim, Fig.23 as shown above).  
Regarding Claim 26: Kim as modified teaches a chip package structure as set forth in claim 22 as above. The combination of Kim and Yu further teaches wherein a lower conductive structure and an upper conductive structure, wherein the lower conductive structure (124v) penetrates through the first protective layer, the upper conductive structure penetrates through the third protective later, and the third chip structure (124) is electrically connected to the lower conductive structure (124v) through the upper conductive structure (124v) (note: Kim teaches an integral conductive structure 124v; however, it would have been obvious to one of ordinary skill in the art to make a separable conductive structure as taught by Yu, Fig.19. In addition, making separable conductive structure is not sufficient by itself to patentably distinguish over an otherwise old device unless there are new or unexpected results
Regarding Claim 30: Kim as modified teaches a chip package structure as set forth in claim 21 as above. The combination of Kim and Yu further teaches wherein a third top surface of the first conductive structure (430/329/349) is substantially level with a fourth top surface of the second insulating layer (313 and molding layer 417 between chip 321 and 410) (see Yu, Fig.19).  
Regarding Claim 31: Kim as modified teaches a chip package structure as set forth in claim 30 as above. The combination of Kim and Yu further teaches wherein a fourth chip structure (410) stacked over the second insulating layer (313 and molding layer 417 between chip 321 and 410) and the first conductive structure (430/329/349), wherein the fourth chip structure (410) is connected to the first conductive structure (430/329/349) (see Yu, Fig.19).
Claims 1-5 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Sung et al. (U.S. 2020/0075542 A1, hereinafter refer to Sung) in view of Shen et al. (U.S. 2015/0262928 A1, hereinafter refer to Shen).
Regarding Claim 1: Sung discloses a chip package structure (see Sung, Fig.1 as shown below and ¶ [0002]), comprising: 

    PNG
    media_image4.png
    504
    930
    media_image4.png
    Greyscale

a wiring structure (150) (see Sung, Fig.1 as shown above); 
a first chip structure (110) over the wiring structure (150) (see Sung, Fig.1 as shown above); 
a first molding layer (160) surrounding the first chip structure (110) (see Sung, Fig.1 as shown above); 
a second chip structure (210) over the first chip structure (110) and the first molding layer (160) (see Sung, Fig.1 as shown above); 
a second molding layer (260) surrounding the second chip structure (210) and over the first chip structure (110) and the first molding layer (110) (see Sung, Fig.1 as shown above); 
a third chip structure over the second chip structure (210) and the second molding layer (260) (see Sung, Fig.1 as shown above); 
a third molding layer surrounding the third chip structure and over the second chip structure (210) and the second molding layer (260), wherein a first sidewall of the 260) and a second sidewall of the third molding layer are substantially coplanar (see Sung, Fig.1 as shown above); 
a fourth molding layer (650) surrounding the second molding layer (260) and the third molding layer (see Sung, Fig.1 as shown above); 
an insulating layer between the first molding layer (160) and the fourth molding layer (650), wherein a third sidewall of the first molding layer (160), a fourth sidewall of the fourth molding layer (650), and a fifth sidewall of the insulating layer are aligned with each other, and a boundary between the first molding layer (160) and the insulating layer extends away from the first chip structure (110) and ends at the third sidewall of the first molding layer (160) (note: the integral molding layer 610/650 equivalent to the claimed separable fourth molding layer and insulating layer because making insulating layer not sufficient by itself to patentably distinguish over an otherwise old device unless there are new or unexpected results) (see Sung, Fig.1 as shown above); 
a first conductive structure (125/510) passing through the first molding layer (160) and the insulating layer and connected to the wiring structure (150) (see Sung, Fig.1 as shown above).
Sung is silent upon explicitly disclosing wherein a second conductive structure passing through the fourth molding layer and connected to the first conductive structure, wherein a first top surface of the second conductive structure is higher than a second top surface of the third chip structure and a third top surface of the third molding layer. 
Before effective filing date of the claimed invention the disclosed second conductive structure was known to pass through the fourth molding layer and connected 
For support see Shen, which teaches wherein a second conductive structure passing through the fourth molding layer and connected to the first conductive structure (520.1/520), wherein a first top surface of the second conductive structure is higher than a second top surface of the third chip structure (110E) and a third top surface of the third molding layer (a portion of molding layer 524.3) (note: the integral molding layer 524.2/524.3 equivalent to the claimed separable fourth molding layer, third molding layer, and second molding layer because making insulating layer not sufficient by itself to patentably distinguish over an otherwise old device unless there are new or unexpected results) (see Shen, Figs.5J-5K as shown below and ¶ [0051]). 

    PNG
    media_image5.png
    263
    900
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    480
    1143
    media_image6.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Sung and Shen to enable the second conductive structure passing through the fourth molding layer and connected to the first conductive structure (520.1), wherein a first top surface of the second conductive structure to be higher than a second top surface of the third chip structure (110E) and a third top surface of the third molding layer as taught by Shen in order to provide electrical connection to external device (a portion of molding layer 524.3) (see Shen, Figs.5J-5K as shown above and ¶ [0051]).
Regarding Claim 2: Sung as modified teaches a chip package structure as set forth in claim 1 as above. The combination of Sung and Shen further teaches wherein a first conductive structure (125/510/520.1/520.2) passing through the second molding layer (260/a portion of 524.2) and connected to the third chip structure (see Sung, Fig.1 as shown above and see Shen, Figs.5J-5K as shown above).  
Regarding Claim 3: Sung as modified teaches a chip package structure as set forth in claim 2 as above. The combination of Sung and Shen further teaches wherein a second conductive structure passing through the first molding layer and connected to 520.1/520.2) and the wiring structure (520.0/520S) (see Shen, Figs.5J-5K as shown above).  
Regarding Claim 4: Sung as modified teaches a chip package structure as set forth in claim 3 as above. The combination of Sung and Shen further teaches wherein a third conductive structure (125/510/520.1) passing through the first molding layer (160) and connected to the second chip structure (210/110D) and the wiring structure (150/520.0/520S) (see Sung, Fig.1 as shown above and see Shen, Figs.5J-5K as shown above).  
Regarding Claim 5: Sung as modified teaches a chip package structure as set forth in claim 1 as above. The combination of Sung and Shen further teaches wherein the insulating layer is further between the first chip structure (110) and the second chip structure (210), between the first molding layer (160) and the second chip structure (210), and between the first molding layer (160) and the second molding layer (a portion of molding layer 260) (see Sung, Fig.1 as shown above).  
Regarding Claim 27: Sung as modified teaches a chip package structure as set forth in claim 1 as above. The combination of Sung and Shen further teaches wherein the boundary between the first molding layer (160) and the insulating layer ends at the fifth sidewall of the insulating layer (see Sung, Fig.1 as shown above). 
Conclusion
32.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BITEW A DINKE whose telephone number is (571)272-0534. The examiner can normally be reached M-F 8 a.m. - 5 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on (571)272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BITEW A DINKE/Primary Examiner, Art Unit 2896